Citation Nr: 9912032	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of a left ankle fracture.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 
noncompensable disability rating for residuals of a left 
ankle fracture.  The decision also denied service connection 
for residuals of low back, left knee and left hip injuries, 
as well as residuals of malaria.  The veteran filed a notice 
of disagreement as to all of his claims, except for residuals 
of malaria, and was issued a statement of the case in June 
1998.  The RO received his substantive appeal later that 
month.  The veteran and his spouse thereafter presented 
testimony at a videoconference hearing conducted by the 
undersigned in October 1998.  During the hearing, the veteran 
submitted additional private treatment records with a signed 
waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304(1998).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was last afforded VA 
examination for compensation purposes in May 1997.  During 
the course of his videoconference hearing, however, the 
veteran indicated that since the May 1997 examination, he has 
been treated by VA on occasion for his claimed disabilities.  
To date, however, these additional VA treatment records have 
not been associated with the claims folder.  The Board finds, 
consistent with Littke, that additional assistance is 
required.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Court) has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized medical treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the veteran's claim will be made known.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Inasmuch as this case is already 
being remanded, the Board would find it useful if the RO 
schedule the veteran for additional orthopedic and neurologic 
examinations in order to determine the current nature and 
extent of the veteran's service-connected left ankle 
fracture.  In addition, the Board also find it useful if the 
RO were to obtain medical opinions for the purpose of 
determining whether or not the veteran's claimed residuals of 
low back, left knee and left hip injuries, if any, may be 
accorded service connection: (1) on a direct basis, such as 
under 38 C.F.R. § 3.303(b) or §§ 3.307 and 3.309 (1998); or 
(2) on a secondary basis, pursuant to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (en banc) (1995) (when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of any service-connected 
condition, the veteran is to be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability prior to aggravation). 

Under the circumstance of this case, the Board finds that 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations in order to 
determine the current nature and extent 
of his service-connected left ankle 
fracture, as well as his claimed 
residuals of low back, left knee and left 
hip injuries.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by each 
examiner prior to his or her examination.  
X- rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiners.  Each examiner must 
provide a thorough description of the 
veteran's left ankle, low back, left knee 
and left hip disabilities, if any, 
including complete ranges of motion 
studies.  The examination reports should 
reconcile the veteran's subjective 
complaints of left ankle, low back, left 
knee and left hip pain with the objective 
findings on examination.  The examiners 
should also correlate their respective 
findings and state, to a reasonable 
degree of medical certainty, whether any 
currently diagnosed low back, left knee 
or left hip disability is etiologically 
related to and consistent with the 
veteran's in-service helicopter-jump 
injury or is considered to be the result 
of his  service-connected left ankle 
fracture.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claims for an increased rating 
for residuals of a left ankle fracture 
and service connection for residuals of 
low back, left knee and left hip 
injuries.

5.  If any of these determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


